

115 HR 8327 IH: Farm and Agricultural Worker Safety Education Act
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8327IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Hagedorn (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for the dissemination to farm and agricultural workers of information and training on best practices used to respond to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Farm and Agricultural Worker Safety Education Act.2.Dissemination to farm and agricultural workers of information and training on best practices used to respond to the COVID–19 pandemic(a)In generalSection 502(i)(1)(B) of the Rural Development Act of 1972 (7 U.S.C. 2662(i)(1)(B)) is amended—(1)in the subparagraph heading, by inserting and agricultural worker before safety;(2)in the matter preceding clause (i)—(A)by inserting and agricultural worker before safety education; and(B)by striking timber harvesters, and farm families and inserting agricultural processors and handlers, timber harvesters, farm families, and other participants in the agricultural supply chain;(3)in clause (iii), by striking dermititis and inserting dermatitis;(4)in clause (v), by striking and at the end;(5)in clause (vi), by striking the period and inserting ; and; and(6)by adding at the end the following:(vii)other relevant health and safety guidance, guidelines, requirements, or information..(b)Limitations on authorization of appropriationsFor the purpose of disseminating information related to the COVID–19 pandemic under section 502(i)(1)(B) of the Rural Development Act of 1972, there are authorized to be appropriated to the Secretary of Agriculture $50,000,000 for fiscal year 2021, which is authorized to remain available through fiscal year 2026.3.Rural health disruption prioritization flexibilitySection 6101(a) of the Agricultural Act of 2018 (132 Stat. 4726–4727; Public Law 115–334) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).